 
Exhibit 10.15
 
STOCK OPTION AGREEMENT


(Non-Employee Director Stock Option)


This Stock Option Agreement (this “Agreement”), effective as of _____________
(the “Grant Date”), is by and between Lexicon Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and _______________ (“Optionee”).


To carry out the purposes of the Lexicon Pharmaceuticals, Inc. Non-Employee
Directors’ Stock Option Plan (the “Plan”), by providing Optionee the opportunity
to purchase shares of Common Stock, par value $0.001 per share, of the Company
(“Stock”), and in consideration of the mutual agreements and other matters set
forth herein and in the Plan, the Company and Optionee hereby agree as follows:


           1.           Grant of Option.  The Company hereby grants to Optionee
the right and option (the “Option”) to purchase all or any part of an aggregate
of [10,000 or 20,000 (for annual grant)] [30,000 (for initial grant)] shares of
Stock, on the terms and conditions set forth in this Agreement and in the
Plan.  The Option shall be treated as a non-statutory stock option and not as an
“incentive stock option” within the meaning of section 422(b) of the Internal
Revenue Code of 1986, as amended (the “Code”).


2.           Exercise Price.  The price at which Optionee may purchase Stock
upon exercise of the Option (the “Exercise Price”) shall be $_______ per share,
which has been determined to be the Fair Market Value (as defined in the Plan)
of the Stock on the Grant Date.  The Exercise Price is subject to adjustment
under certain circumstances as provided in the Plan.


3.           Term.  The Option shall expire on the 10th anniversary of the Grant
Date, subject to earlier termination under the circumstances specified in
Section 8 of this Agreement.


4.           Exercisability and Vesting.  Subject to the terms and conditions
set forth in this Agreement and the Plan, the Option may be exercised, in whole
or in part, at any time and from time to time during the term of the Option, to
purchase the number of shares of Stock that have vested and become exercisable
in accordance with this Agreement.  The Option shall vest and become exercisable
with respect to [1/12 of the total number of shares of Stock subject to the
Option each month after grant for 12 months after the Grant Date (Use with
annual grants)] [1/60 of the total number of shares of Stock subject to the
Option each month after grant for five years after the Grant Date (Use with
initial grants)]; provided that, such vesting schedule may be accelerated upon a
change in control of the Company pursuant to the provisions of the Plan and;
provided further, that, upon the termination of Optionee’s Continuous Service
(as defined in the Plan), the Option shall cease to vest and shall terminate
with respect to all shares of Stock that have not vested and become exercisable
prior to such time.


5.           Procedures for Exercise.  Subject to the terms and conditions set
forth in this Agreement and the Plan, the Option may be exercised by delivery to
the Company at its principal executive office of (i) written notice addressed to
the Secretary of the Company specifying the number of shares of Stock as to
which the Option is being exercised and (ii) payment in full of the Exercise
Price for such shares.  The Exercise Price shall be paid in cash or in such
other manner as may be authorized by the administrator of the Plan in accordance
with the terms of the Plan.  If the offering, sale and delivery of the shares of
Stock issuable upon exercise of the Option have not been registered under the
Securities Act of 1933 (the “Securities Act”), the Company may require Optionee,
as a condition to Optionee’s exercise of the Option, to enter into a stock
purchase agreement containing such representations and warranties as the Company
may deem necessary to permit the issuance of the Stock purchased upon exercise
of the Option in compliance with the Securities Act and applicable state
securities laws.


 
 

--------------------------------------------------------------------------------

 
6.           No Rights of Ownership in Stock Before Issuance.  No person shall
be entitled to the rights and privileges of stock ownership with respect to any
shares of Stock issuable upon exercise of the Option until such shares have been
issued in accordance with the terms of this Agreement and the Plan.


7.           Non-Transferability.  The Option may not be transferred by Optionee
otherwise than (i) by will or the laws of descent and distribution, by
instrument to an inter vivos or testamentary trust or by gift to a member of
Optionee’s immediate family, in each case in accordance with the terms of the
Plan, or (ii) pursuant to a qualified domestic relations order (as defined in
Title I of the Employee Retirement Income Security Act of 1974, as amended, or
the rules thereunder).


8.           Termination of Option.  If Optionee’s Continuous Service is
terminated for any reason other than the Disability (as defined in the Plan) or
death of Optionee, the Option shall remain exercisable, with respect to the
shares of Stock that had vested under the terms of this Agreement before the
date of such termination, for a period of six months after the date of such
termination (subject to extension as provided in the Plan, but in no event later
than the expiration date of the Option specified in Section 3 of this
Agreement), following which six-month period this Agreement and Optionee’s right
to exercise the Option shall terminate.  If Optionee’s Continuous Service is
terminated because of Disability of Optionee, the Option shall remain
exercisable, with respect to the shares of Stock that had vested under the terms
of this Agreement before the date of such termination, for a period of 12 months
after the date of such termination (but in no event later than the expiration
date of the Option specified in Section 3 of this Agreement), following which
12-month period this Agreement and Optionee’s right to exercise the Option shall
terminate.  If (i) Optionee’s Continuous Service is terminated because of death
of Optionee or (ii) Optionee dies within the three-month period after the
termination of Optionee’s Continuous Service for a reason other than death, the
Option shall remain exercisable, with respect to the shares of Stock that had
vested under the terms of this Agreement before the date of death, for a period
of 18 months after the date of such termination (but in no event later than the
expiration date of the Option specified in Section 3 of this Agreement),
following which 18-month period this Agreement and the right to exercise the
Option shall terminate.  Notwithstanding the foregoing, if the Optionee is
removed from the Company’s Board of Directors for cause in accordance with the
Company’s Bylaws, this Agreement and Optionee’s right to exercise any portion of
the Option, whether or not vested, shall terminate at the commencement of
business on the date of such removal.


9.           Withholding of Tax.   To the extent that the Company is required
under applicable federal or state income tax laws to withhold any amount on
account of any present or future tax imposed as a result of the exercise of the
Option, Optionee shall pay the Company, at the time of such exercise, funds in
an amount sufficient to permit the Company to satisfy such withholding
obligations in full.  If Optionee fails to pay such amount, the Company shall be
authorized (i) to withhold from any cash remuneration then or thereafter payable
to Optionee any tax required to be withheld or (ii) to refuse to issue or
transfer any shares otherwise required to be issued pursuant to the terms of
this Agreement.


10.           Status of Stock.  (a)  Unless the offering, sale and delivery of
the shares of Stock issuable upon exercise of the Option have been registered
under the Securities Act, Optionee agrees that any shares of Stock purchased
upon exercise of the Option shall be acquired for investment without a view to
distribution, within the meaning of the Securities Act, and shall not be sold,
transferred, assigned, pledged or hypothecated in the absence of an effective
registration statement under the Securities Act and applicable state securities
laws or an applicable exemption from the registration requirements of the Act
and any applicable state securities laws.  Optionee further agrees that the
shares of Stock which Optionee may acquire by exercising the Option will not be
sold or disposed of in any manner which would constitute a violation of any
other applicable federal or state securities laws.  In addition, Optionee agrees
(i) that the certificates representing the shares of Stock issued under this
Agreement may bear such legend or legends as the administrator of the Plan deems
appropriate in order to assure compliance with applicable securities laws, and
(ii) that the Company may give instruction to its transfer agent, if any, to
stop transfer of the shares of Stock issued under this Agreement on the stock
transfer records of the Company, if such proposed transfer would, in the opinion
of counsel to the Company, constitute a violation of any applicable securities
law or any such agreements.
 
2

--------------------------------------------------------------------------------

 


(b)           Optionee further agrees that the Option granted herein shall be
subject to the requirement that if at any time the administrator of the Plan
shall determine, in its discretion, that the listing, registration or
qualification of the shares of Stock subject to such Option upon any securities
exchange or market or under any state or federal law, or the consent or approval
of any governmental regulatory body, is necessary or desirable as a condition
of, or in connection with, the purchase or issuance of shares of Stock
hereunder, such Option may not be exercised in whole or in part unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not reasonably acceptable to
the  administrator of the Plan.


11.           Stock Option Plan.  The Plan, a copy of which is available for
inspection by Optionee or other persons entitled to exercise this Option at the
Company’s principal executive office during business hours, is incorporated by
reference in this Agreement.  The Option is subject to, and the Company and
Optionee agree to be bound by, all of the terms and conditions of the Plan. In
the event of a conflict between this Agreement and the Plan, the terms of the
Plan shall control.  Subject to the terms of the Plan, the administrator of the
Plan shall have authority to construe the terms of this Agreement, and the
determinations of the administrator of the Plan shall be final and binding on
Optionee and the Company.


12.           Binding Agreement.  This Agreement shall be binding upon and inure
to the benefit of any successors to the Company and all persons lawfully
claiming under Optionee.


13.           Governing Law.  This Agreement and all actions taken hereunder
shall be governed by and construed in accordance with the laws of the State of
Delaware.


IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and Optionee has executed this Agreement as of the day and year first above
written.



 
Lexicon Pharmaceuticals, Inc.
             
By:
     
Arthur T. Sands, M.D., Ph.D.
   
President and Chief Executive Officer
       
Optionee
                 
[Name]
     


3